Filed 10/5/16 P. v. Realmuto CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069994

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE338577)

PETER R. REALMUTO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Daniel B.

Goldstein, Margaret A. Power and Daniel G. Lamborn, Judges. Affirmed.

         Michelle Rogers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Appellant Peter R. Realmuto pled guilty to driving while having a measureable

blood alcohol (Veh. Code, § 23152, subd. (b)) and admitted three prior driving under the

influence convictions within 10 years (Veh. Code, §§ 23626, 23550, subd. (a)). The

court suspended imposition of a prison sentence and granted appellant five years' formal
probation on condition he agree to several terms and conditions associated with driving

under the influence convictions and serve 149 days in custody. (Pen. Code, § 1170, subd.

(h)(5)(A).)

       On January 29, 2016, approximately one year after sentencing, appellant waived

an evidentiary hearing and admitted to violating probation. The court formally revoked

and reinstated probation on condition he serve 210 days' local custody with credit for 169

days served and accept two additional probation conditions, including that appellant not

associate with known drug users and offenders.

       Appointed appellate counsel filed a brief under Anders v. California (1967) 386
U.S. 738 (Anders) and People v. Wende (1979) 25 Cal. 3d 436 (Wende). We sent

Realmuto notice that his attorney had filed a Wende brief and provided Realmuto with the

opportunity to file a supplemental brief. We did not receive a response from him. After

an independent review, we discern no reasonably arguable appellate issues and affirm.

                    STATEMENT OF FACTS AND PROCEDURE1

       In December 2012, appellant was stopped by CHP officers who observed him

driving at about 65 to 70 miles per hour and noted sparks and debris coming from the left

front tire area of his vehicle. Upon contacting appellant, they noted several symptoms

consistent with alcohol consumption including the smell of an alcoholic beverage, red

and watery eyes, the inability to provide intelligible answers to questions and difficulty



1       Because there was no preliminary hearing the facts are derived from the probation
report.

                                             2
staying awake. The officers also noted damage to the front of appellant's vehicle.

Following a nonconsensual blood draw, appellant's blood alcohol content was determined

to be .16.

        After pleading guilty and being placed on probation, appellant was arrested at his

home in January 2016 for violating the following terms and conditions of his probation:

possessing a controlled substance; driving while his license was suspended; and failing to

submit to drug testing when requested. Methamphetamine, marijuana and drug

paraphernalia were located at appellant's home when probation officers conducted

compliance checks. During those visits, officers noted that appellant's girlfriend, who

was in possession of marijuana and who had two active warrants (one for driving under

the influence and the other for being under the influence of drugs), was living at the

home.

        Appellant waived an evidentiary hearing and admitted he was in violation of his

probation. At that hearing, the probation officer recommended probation be reinstated

and requested two additional conditions be added to appellant's probationary terms: obey

all laws and not associate with known drug users and offenders. The court followed these

recommendations and imposed additional time in custody.

        At a follow-up hearing, appellant requested permission to travel to Missouri to

visit his critically ill mother and to continue to have contact with his girlfriend. The court

granted appellant's travel request but denied the request to exempt his girlfriend from the

probation condition prohibiting his contact with known drug users and offenders.



                                              3
                                      DISCUSSION

       Counsel has identified the following issue that "might arguably support the

appeal" (Anders, supra, 386 U.S. at p. 744): Whether "the trial court abuse[d] its

discretion in denying appellant's request to modify a probation condition prohibiting him

from associating with known drug users and offenders[.]" (Capitalization omitted.)

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436 and Anders,

supra, 386 U.S. 738, including the issue referred to by appellate counsel, has disclosed no

reasonably arguable appellate issues. Competent counsel has represented Realmuto on

this appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                              HALLER, J.

WE CONCUR:




HUFFMAN, Acting P. J.




NARES, J.




                                            4